In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of Kevin J. Plunkett, in his capacity as Village Attorney of the Village of Mamaroneck, dated September 30, 2003, denying the petitioners’ application, among other things, to choose their own counsel at the expense of the Village of Mamaroneck in a pending federal litigation, the Village of Mamaroneck and Kevin J. Plunkett, in his capacity as Village Attorney of the Village of Mamaroneck, appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Lange, J.), dated July 7, 2004, as, fixed the compensation to be paid to the petitioners’ counsel at the rate of $250 per hour.
Ordered that the order is affirmed insofar as appealed from with one bill of costs to the petitioners.
“In determining reasonable compensation for an attorney, a court will consider the following factors: ‘time and labor required, the difficulty of the questions involved, and the skill required to handle the problems presented; the lawyer’s experience, ability and reputation; the amount involved and benefit resulting to the client from the services; the customary fee charged by the Bar for similar services; the contingency or certainty of compensation; the results obtained; and the responsibility involved’ ” (Steiger v Dweck, 305 AD2d 475, 476 *1033[2003], quoting Matter of Freeman, 34 NY2d 1, 9 [1974]). The Supreme Court providently exercised its discretion in fixing the compensation to be paid to the-petitioners’ counsel at the rate of $250 per hour.
The appellants’ remaining contention is without merit. Florio, J.P., H. Miller, Ritter and Rivera, JJ., concur.